—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered March 30, 1999, convicting him of criminal possession of marihuana in the fifth degree and criminal possession of a weapon in the third degree, upon separate jury verdicts, and imposing sentence. The appeal brings up for review the denial, after a hearing (Blumenfeld, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We agree with the hearing court’s determination that the police officers who responded to a radio report of a robbery were justified in pursuing the defendant. The defendant’s flight and the surrounding circumstances gave the police the requisite reasonable suspicion to justify the pursuit (see, People v Martinez, 80 NY2d 444, 448). Unlike the situation in People v Holmes (81 NY2d 1056), cited by the dissent, the police here had information that a crime had been committed at the location minutes before their arrival. Although the police initially believed the defendant to be the victim of the crime, his reaction to their inquiries led them to believe that he may have been the perpetrator. Since the pursuit of the defendant was justified, his abandonment of his jacket was not precipitated by any illegal police conduct (see, People v Martinez, supra, at 448). Consequently, the hearing court properly denied suppression of the gun and marihuana recovered from the jacket. Altman, J. P., Goldstein and Schmidt, JJ., concur.